DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6, 8-11 and 17 are allowed.
Claims 7, 12-16 and 18-19 are rejected.


Election/Restrictions
Claims 1-12, 14-15 and 17-18 are allowable. Claims 13, 16 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on August 24, 2022,, is hereby withdrawn and claims 13, 16 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
Claims 7, 12-16 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitations “A filter assembly”, “a fuel filtration system”, “a filter body”, “a cartridge group” and “a head member”.  It is not clear if these are second elements because these elements have already been claimed in claim 1 and claim 12 depends from claim 1.
	Claim 13 recites the limitations “A fuel filtration system”, “a head member”, “a purge rod and/or support rod”, and a “water level sensor”.  It is not clear if these are second elements because these elements have already been claimed in claim 1 and claim 13 depends from claim 1.
Claim 13 recites the limitation "the central through passage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the bottom wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said water collection area" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 14-16 and 18-19 are rejected due to their dependency on claims 12 and 13, respectively.


Allowable Subject Matter
Claims 1-6, 8-11 and 17 are allowed.
Claims 7, 12-16 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 1 is allowed because the prior art of record does not show or suggest: a cartridge group of a filter assembly of a fuel filtration system of solid particles and water, wherein the filtration system comprises a head member to which the filter assembly is engageable and comprises a rod-shaped device comprising a purge rod and/or support rod for a water level sensor, wherein the cartridge group is housed in a filter body of the filter assembly and wherein the cartridge group extends along an axis and comprises: a filter septum crossable in an axial direction by the fuel and extending in height parallel to the axis between an upper end and a lower end, wherein the filter septum has an annular shape and defines at the axis a central cavity; a water separation and support device supporting the filter septum to the filter body and engageable by the head member comprising: a base element engaging the lower end of the filter septum, wherein the base element has a main extension substantially radial to the axis and wherein the base element has channels and/or holes through which the filtered fuel flows in output from the lower end; a tubular element extending into the central cavity along the axis from the base element, wherein the tubular element has an outlet duct with a substantially annular cross-section defined by an outer circumferential wall which engages an inner wall of the filter septum and by an inner circumferential wall which defines along the axis a through central passage, wherein in said through central passage said rod-shaped device is extendable at the axis, wherein the outer circumferential wall and the inner circumferential wall respectively comprise at a top an outer sealing edge and an inner sealing edge sealingly engaging the head member; a separator element crossable by the filtered fuel to be separated from the water, wherein said separator element is housed on the base element and/or on the inner circumferential wall of the tubular element so that in the outlet duct flows the fuel filtered by the filter septum and separated from the water by the separator element, in combination with any remaining limitations in the claim.  EP065569A2 teaches a liquid filter; however, lacks among other things, a rod-shape device including a purge rod and/or support rod for a water level sensor and a separator element crossable by filtered fuel to be separated from the water, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.  Girondi (US 9,731,236) teaches a filter cartridge having a water level sensor; however, lacks, among other things, a base element having channels and/or holes through which the filtered fuel flows in output from the lower end, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 2-19 would be allowed due to their dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778